Exhibit 10.9

 

AMENDMENT NO. 3 TO

EMPLOYMENT AGREEMENT

 

 

This Amendment No. 3 (this "Amendment") to an Employment Agreement (the
"Employment Agreement") entered as of June 26, 2013, by and between Accelerize
Inc., a Delaware corporation with headquarters at 20411 SW Birch St. Ste. 250,
Newport Beach, CA 92660 (the “Company”), and Michael Lin, a natural person,
residing at 1300 Sussex Lane, Newport Beach, CA 92660 (the “Employee”), is
entered as of this 12th day of January 2015. Each of the Company and the
Employee may be referred to hereinafter as a "Party" and collectively, the
"Parties".

 

WHEREAS, the Parties have entered the Employment Agreement as of June 26, 2013;
and

 

WHEREAS, the Parties now wish to adjust the Employee's compensation for 2015 and
going forward.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:

 

 

 

1.

Section 3 of the Employment Agreement is hereby replaced in its entirety with
the following:

          3.                 Compensation. From January 1, 2015-December 31,
2015, Employee shall receive an annual base salary (the “Annual Base Salary”) of
Two Hundred and Ninety-One Thousand and Seven Hundred and Forty-Seven Dollars
and Fifty Cents ($291,747.50), which equates to Twelve Thousand One Hundred and
Fifty-Six Dollars and Fifteen Cents ($12,156.15) per pay period. Employee shall
receive an annual raise on each January 1 starting, January 1, 2016 equal to
three percent (3%) of the Annual Base Salary. In addition, the Board may in its
sole discretion authorize annual raises in amounts exceeding three percent (3%)
of the Annual Base Salary as it may deem appropriate. Employee is an exempt
salary employee, and therefore will not be entitled to any overtime pay. The
Annual Base Salary shall be payable in accordance with the Company’s payroll
practices as in effect from time to time, subject to applicable withholding and
other taxes.

 

 

 

2.

All other terms and conditions of the Employment Agreement shall remain in full
force and effect.

 

 
 

--------------------------------------------------------------------------------

 - 2 -

 

IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Agreement as of the date first above written.

 

 

 

EMPLOYEE:

 

 

 

/s/ Michael Lin                                          

Michael Lin

 

 

 

 

ACCELERIZE INC.

 

 

 

By: /s/ Brian Ross                                     

Name: Brian Ross

Title: Chief Executive Officer

 